Citation Nr: 0308478	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  98-09 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral hearing loss.

(The issues of service connection for tinnitus, hearing loss, 
and whether there was clear and unmistakable error in a 
rating decision denying service connection for hearing loss 
will be the subjects of a later decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to June 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for tinnitus, hearing 
loss, and whether there was clear and unmistakable error in a 
rating decision denying service connection for hearing loss 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 38 
C.F.R. § 20.903.  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  


FINDINGS OF FACT

1.  In an April 1988 rating decision, the RO denied the 
veteran's claim for service connection for hearing loss.  The 
veteran was notified of that decision and of his appellate 
rights and procedures in April 1988.  The veteran not did 
file a notice of disagreement to this decision.

2.  The additional evidence received since the April 1988 
decision is new, relevant, and directly relates to the claim 
of service connection for hearing loss.  


CONCLUSIONS OF LAW

1.  The RO's April 1988 decision denying service connection 
for hearing loss was final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302(a), 20.1103 (2002).

2.  Evidence submitted subsequent to April 1988 regarding 
service connection for hearing loss is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2002).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The RO denied service connection for hearing loss in 
September 1977 on the basis that service medical records were 
negative for mention of hearing.  The veteran was notified of 
this decision and his procedural and appellate rights in a 
September 1977 letter; however, he did not appeal this 
decision.  The RO subsequently reconsidered the veteran's 
claim for service connection for hearing loss secondary to 
Quinine treatment.  In April 1988, the RO denied the 
veteran's claim on the basis that there was no evidence of 
relating the veteran's hearing loss to Quinine treatment and 
there was no documented evidence of hearing loss.  The 
veteran was notified of this decision and his procedural and 
appellate rights in an April 1988 letter.  The veteran did 
not submit a notice of disagreement within one year of this 
decision.

The Board has reviewed the evidence received into the record 
since the April 1988 RO denial and finds that new and 
material evidence has been received to reopen the claim of 
service connection for hearing loss.  Specifically, VA 
medical records from 1998 to 2001 showing findings and 
diagnoses of hearing loss.  Thus, this evidence bears 
directly and substantially upon the specific matter under 
consideration.  This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened.  However, upon further review, the Board 
finds that additional development is required.  

VCAA

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.




ORDER

New and material evidence to reopen the veteran's claim for 
hearing loss was submitted, to this extent only, the claim is 
granted.




	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

